Case 2:20-cv-00593-BJR Document 20 Filed 05/06/20 Page 1 of 10
Case 2:20-cv-00593-BJR Document 20 Filed 05/06/20 Page 2 of 10
Case 2:20-cv-00593-BJR Document 20 Filed 05/06/20 Page 3 of 10
Case 2:20-cv-00593-BJR Document 20 Filed 05/06/20 Page 4 of 10
Case 2:20-cv-00593-BJR Document 20 Filed 05/06/20 Page 5 of 10
Case 2:20-cv-00593-BJR Document 20 Filed 05/06/20 Page 6 of 10
Case 2:20-cv-00593-BJR Document 20 Filed 05/06/20 Page 7 of 10
Case 2:20-cv-00593-BJR Document 20 Filed 05/06/20 Page 8 of 10
Case 2:20-cv-00593-BJR Document 20 Filed 05/06/20 Page 9 of 10
             Case 2:20-cv-00593-BJR Document 20 Filed 05/06/20 Page 10 of 10



                               CERTIFICATE OF FILING AND SERVICE
 1

 2           I hereby certify that on May 6, 2020, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system which will send notification of such filing to those

 4   registered with CM/ECF.

 5           Further, I hereby certify that on May 6, 2020, I provided the foregoing to following

 6   non-CM/ECF participants via Electronic Mail/Email:

 7                              Counsel for Plaintiffs:
 8
      Emanuel Jacobowitz, WSBA #39991                     Velvel (Devin) Freedman, FL Bar No. 99762
 9    CLOUTIER ARNOLD JACOBOWITZ, PLLC                    ROCHE CYRULNIK FREEDMAN LLP
      2701 1st Ave., Ste. #200                            200 S. Biscayne Blvd, Suite 5500
10    Seattle, WA 98121                                   Miami, FL 33131
      Telephone: 206-769-3759                             Telephone: (305) 357-3861
11    Email: manny@CAJlawyers.com                         Email: vel@rcfllp.com; and
12                                                               nbermond@rcfllp.com
      Kyle W. Roche and Joseph M. Delich
13    ROCHE CYRULNIK FREEDMAN LLP                         Andrew S. Brenner
      99 Park Avenue, Suite 1910                          BOIES SCHILLER FLEXNER LLP
14    New York, NY 10016                                  100 SE 2nd Street, Suite 2800
      Email: kyle@rcfllp.com; and                         Miami, FL 33131
15    jdelich@rcfllp.com                                  Email: abrenner@bsfllp.com
16
      Counsel for Defendant:
17    Amanda McGovern
      Email: amcgovern@riveromestre.com
18
             DATED this 6th day of May, 2020.
19

20                                                 /s/ Scott B. Henrie, WSBA #12673
                                                   Scott B. Henrie, WSBA #12673
21                                                 WILLIAMS, KASTNER & GIBBS PLLC
                                                   601 Union Street, Suite 4100
22                                                 Seattle, WA 98101-2380
                                                   Telephone: (206) 628-6600 Fax: (206) 628-6611
23                                                 Email: shenrie@williamskastner.com

24                                                 Attorneys for James “Jimmy” D. Nguyen,
                                                   Subpoenaed Individual
25
                                                                         Williams, Kastner & Gibbs PLLC
                                                                         601 Union Street, Suite 4100
      (USDC Case No. 20-cv-00593-BJR)                                    Seattle, Washington 98101-2380
                                                                         (206) 628-6600
